Mb. Chief Justice QuiñoNes,
after making the foregoing statement of facts rendered the opinion of the court.
The findings of fact contained in the judgment appealed from are accepted.
■ The testimony of the three witnesses who testified in these proceedings, of legal age and residents of the place where *151the land is situated, in stating that José Martínez Crespo has been in the quiet and peaceable possession of the said land for more than eight years without interruption, and that he acquired the same from Pedro Guisti, constitutes sufficient proof of the acquisition of the ownership of the lands in question, by means of ordinary prescription, in accordance with the provisions of Judicial Order of April 4, 1899, which is applicable to the case.
In view of the provisions of article 395 of the Mortgage Law, the general order cited, and article 1840 of the Civil Code now in force, we adjudge that-we should reverse and do reverse the judgment appealed from, holding that José Martínez Crespo is the owner of the land described in .the initial petition filed in these proceedings, and in consequence thereof it is ordered that a certified copy of this decision, and of any other documents contained in the record herein which may be requested, be issued to the petitioner for inscription in the registry of property.
Justices Hernández, Pigueras and MacLeary concurred.
Mr. Justice Sulzbacher did not sit at the hearing in this case.